DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Application filed on 11/4/2021.  Claims 1-20 are pending in the case.  Claims 1, 15, and 20 are independent claims.

Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1-5, 7-8, 12-16, and 18-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Crady et al. (US 2006/0217885 A1, hereinafter Crady) in view of Zohar et al. (US 2013/0024249 A1, hereinafter Zohar).

As to independent claim 1, Crady teaches a computer system comprising:
one or more processors (“These end user consumers deliver a request from an end user electronic device 130, such as a notebook computer 130a, a desktop computer 130b, a handheld computer 130c, a cell phone 130d,” paragraph 0032 lines 3-6);
a memory (“These end user consumers deliver a request from an end user electronic device 130, such as a notebook computer 130a, a desktop computer 130b, a handheld computer 130c, a cell phone 130d,” paragraph 0032 lines 3-6) storing a set of instructions that, when executed by the one or more processors, causes the computer system to perform operations that include:
communicating with a plurality of provider computing devices to obtain location information (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8), wherein each provider computing device is associated with at least one of a plurality of service types of an on-demand service including a first service type and a second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
in response to receiving a first communication from a requester computing device (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8):
(i) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) that are associated with the first service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added); and
in response to receiving, from the requester computing device, a second communication (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) indicating selection of a second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added):
(vi) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) that are associated with the second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added).
Crady does not appear to expressly teach a system to perform operations that include:
in response to receiving a first communication from a requester computing device:
(i) determining ... a first value representative of a first property of available services of the first service type,
(ii) determining, based at least in part on a current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, a second value representative of a second property of available services of the first service type, and
(iii) transmitting, to the requester computing device, data comprising the first value and the second value to cause the requester computing device to display the first value and the second value in association with the first service type on a user interface; and
in response to receiving, from the requester computing device, a second communication indicating selection of a second service type:
(vi) determining ... a third value representative of the first property of available services of the second service type,
(v) determining, based at least in part on the current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the second service type, a fourth value representative of the second property of available services of the second service type, and
(vi) transmitting, to the requester computing device, data comprising the third value and the fourth value to cause the requester computing device to display the third value and the fourth value in association with the second service type on the user interface.
Zohar teaches a system to perform operations that include:
in response to receiving a first communication from a requester computing device:
(i) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with the first service type, a first value representative of a first property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the first service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added),
(ii) determining, based at least in part on a current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, a second value representative of a second property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the first service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added), and
(iii) transmitting, to the requester computing device, data comprising the first value and the second value to cause the requester computing device to display the first value and the second value in association with the first service type on a user interface (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added); and
in response to receiving, from the requester computing device, a second communication indicating selection of a second service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added):
(vi) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with the second service type, a third value representative of the first property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the second service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added),
(v) determining, based at least in part on the current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the second service type, a fourth value representative of the second property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the second service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added), and
(vi) transmitting, to the requester computing device, data comprising the third value and the fourth value to cause the requester computing device to display the third value and the fourth value in association with the second service type on the user interface (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the request of Crady to comprise the display of Zohar.  One would have been motivated to make such a combination to allow the user to more easily browse information about an on-demand service.

As to dependent claim 2, the rejection of claim 1 is incorporated.  Crady/Zohar further teaches a system wherein the data comprising the third value and the fourth value causes the requester computing device to display the third value and the fourth value by replacing the first value and the second value with the third value and the fourth value (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” Zohar paragraph 0099 lines 8-14, emphasis added).

As to dependent claim 3, the rejection of claim 1 is incorporated.  Crady/Zohar further teaches a system wherein the first service type corresponds to a service type previously selected by the requester (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” Zohar paragraph 0065 lines 1-4, emphasis added).

As to dependent claim 4, the rejection of claim 1 is incorporated.  Crady/Zohar further teaches a system wherein the first service type corresponds to a service type previously requested most frequently used by the requester when requesting a transport service (The user is free to select that service type again.).

As to dependent claim 5, the rejection of claim 1 is incorporated.  Crady/Zohar further teaches a system wherein the on-demand service is an on-demand transport service (“vehicle for hire services that transport persons, such as taxi, limousine, bus, and shuttle companies,” Crady paragraph 0003 lines 4-5).

As to dependent claim 7, the rejection of claim 1 is incorporated.  Crady/Zohar further teaches a system wherein the first property corresponds to an estimated service cost (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” Zohar paragraph 0099 lines 8-14, emphasis added).

As to dependent claim 8, the rejection of claim 1 is incorporated.  Crady/Zohar further teaches a system wherein the second property corresponds to an estimated time of arrival (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” Zohar paragraph 0099 lines 8-14, emphasis added).

As to dependent claim 12, the rejection of claim 1 is incorporated.  Crady/Zohar further teaches a system wherein the set of instructions, when executed by the one or more processors, causes the computer system to perform operations that include:
transmitting, to the requester computing device, instructions that enable the requester to transmit a request for service (“the user is able to directly connect from the displayed result screen to a service business's computer servers and make a request for a pickup, delivery, or like,” Crady paragraph 0037 lines 1-4) for the second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” Crady paragraph 0033 lines 23-25, emphasis added), the request for service specifying at least a pickup location (“a user can input a location to the vehicle position aggregation system, and obtain the locations of nearby vehicles for hire, such as taxis,” Crady paragraph 0009 lines 6-8).

As to dependent claim 13, the rejection of claim 12 is incorporated.  Crady/Zohar further teaches a system wherein the pickup location is the current location of the requester (“The user provides the desired location (either manually or automatically),” Crady paragraph 0009 lines 8-9 – the user is free to enter any location).

As to dependent claim 14, the rejection of claim 12 is incorporated.  Crady/Zohar further teaches a system wherein the pickup location is different from the current location of the requester (“The user provides the desired location (either manually or automatically),” Crady paragraph 0009 lines 8-9 – the user is free to enter any location).

As to independent claim 15, Crady teaches a method comprising:
communicating with a plurality of provider computing devices to obtain location information (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8), wherein each provider computing device is associated with at least one of a plurality of service types of an on-demand service including a first service type and a second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
in response to receiving a first communication from a requester computing device (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8):
(i) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) that are associated with the first service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added); and
in response to receiving, from the requester computing device, a second communication (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) indicating selection of a second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added):
(vi) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) that are associated with the second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
wherein the method is performed by one or more computing devices (“These end user consumers deliver a request from an end user electronic device 130, such as a notebook computer 130a, a desktop computer 130b, a handheld computer 130c, a cell phone 130d,” paragraph 0032 lines 3-6).
Crady does not appear to expressly teach a method comprising:
in response to receiving a first communication from a requester computing device:
(i) determining ... a first value representative of a first property of available services of the first service type,
(ii) determining, based at least in part on a current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, a second value representative of a second property of available services of the first service type, and
(iii) transmitting, to the requester computing device, data comprising the first value and the second value to cause the requester computing device to display the first value and the second value in association with the first service type on a user interface; and
in response to receiving, from the requester computing device, a second communication indicating selection of a second service type:
(vi) determining ... a third value representative of the first property of available services of the second service type,
(v) determining, based at least in part on the current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the second service type, a fourth value representative of the second property of available services of the second service type, and
(vi) transmitting, to the requester computing device, data comprising the third value and the fourth value to cause the requester computing device to display the third value and the fourth value in association with the second service type on the user interface.
Zohar teaches a method comprising:
in response to receiving a first communication from a requester computing device:
(i) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with the first service type, a first value representative of a first property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the first service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added),
(ii) determining, based at least in part on a current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, a second value representative of a second property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the first service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added), and
(iii) transmitting, to the requester computing device, data comprising the first value and the second value to cause the requester computing device to display the first value and the second value in association with the first service type on a user interface (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added); and
in response to receiving, from the requester computing device, a second communication indicating selection of a second service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added):
(vi) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with the second service type, a third value representative of the first property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the second service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added),
(v) determining, based at least in part on the current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the second service type, a fourth value representative of the second property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the second service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added), and
(vi) transmitting, to the requester computing device, data comprising the third value and the fourth value to cause the requester computing device to display the third value and the fourth value in association with the second service type on the user interface (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the request of Crady to comprise the display of Zohar.  One would have been motivated to make such a combination to allow the user to more easily browse information about an on-demand service.

As to dependent claim 16, the rejection of claim 15 is incorporated.  Crady/Zohar further teaches a method wherein the on-demand service is an on-demand transport service (“vehicle for hire services that transport persons, such as taxi, limousine, bus, and shuttle companies,” Crady paragraph 0003 lines 4-5).

As to dependent claim 18, the rejection of claim 15 is incorporated.  Crady/Zohar further teaches a method wherein the first property corresponds to an estimated service cost (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” Zohar paragraph 0099 lines 8-14, emphasis added).

As to dependent claim 19, the rejection of claim 15 is incorporated.  Crady/Zohar further teaches a method wherein the second property corresponds to an estimated time of arrival (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” Zohar paragraph 0099 lines 8-14, emphasis added).

As to independent claim 20, Crady teaches a non-transitory computer-readable medium (“computer program stored on a computer readable medium,” paragraph 0044 lines 5-6) storing instructions that, when executed by one or more processors of a computing device, cause the computing device to perform operations that include:
communicating with a plurality of provider computing devices to obtain location information (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8), wherein each provider computing device is associated with at least one of a plurality of service types of an on-demand service including a first service type and a second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added);
in response to receiving a first communication from a requester computing device (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8):
(i) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) that are associated with the first service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added); and
in response to receiving, from the requester computing device, a second communication (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) indicating selection of a second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added):
(vi) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices (“the query can be processed to locate all (or a limited number) of vehicles nearby the user’s position,” paragraph 0033 lines 7-8) that are associated with the second service type (“The result set can be further constrained or filtered to include only vehicles of particular companies (e.g., only ‘Yellow Cab’) or of certain types (e.g., limousines),” paragraph 0033 lines 23-25, emphasis added).
Crady does not appear to expressly teach a medium to perform operations that include:
in response to receiving a first communication from a requester computing device:
(i) determining ... a first value representative of a first property of available services of the first service type,
(ii) determining, based at least in part on a current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, a second value representative of a second property of available services of the first service type, and
(iii) transmitting, to the requester computing device, data comprising the first value and the second value to cause the requester computing device to display the first value and the second value in association with the first service type on a user interface; and
in response to receiving, from the requester computing device, a second communication indicating selection of a second service type:
(vi) determining ... a third value representative of the first property of available services of the second service type,
(v) determining, based at least in part on the current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the second service type, a fourth value representative of the second property of available services of the second service type, and
(vi) transmitting, to the requester computing device, data comprising the third value and the fourth value to cause the requester computing device to display the third value and the fourth value in association with the second service type on the user interface.
Zohar teaches a medium to perform operations that include:
in response to receiving a first communication from a requester computing device:
(i) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with the first service type, a first value representative of a first property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the first service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added),
(ii) determining, based at least in part on a current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the first service type, a second value representative of a second property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the first service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added), and
(iii) transmitting, to the requester computing device, data comprising the first value and the second value to cause the requester computing device to display the first value and the second value in association with the first service type on a user interface (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added); and
in response to receiving, from the requester computing device, a second communication indicating selection of a second service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added):
(vi) determining, based at least in part on location information communicated by multiple provider computing devices of the plurality of provider computing devices that are associated with the second service type, a third value representative of the first property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the second service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added),
(v) determining, based at least in part on the current location of the requester computing device and location information communicated by one or more of the multiple provider computing devices that are associated with the second service type, a fourth value representative of the second property (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added) of available services of the second service type (“Each rider has only to indicate his current location and desired destination, and optionally further information such as desired or maximum fee, time constraints, desired stops along the route, and possibly further information,” paragraph 0065 lines 1-4, emphasis added), and
(vi) transmitting, to the requester computing device, data comprising the third value and the fourth value to cause the requester computing device to display the third value and the fourth value in association with the second service type on the user interface (“Once the input fields are completed, a second screen can be displayed showing for instance the entered current and desired locations 504, as well as other information such as estimated price, estimated pickup time, estimated trip duration, estimated arrival time, number of pickups along the way, names of passengers being picked up, and the like,” paragraph 0099 lines 8-14, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the request of Crady to comprise the display of Zohar.  One would have been motivated to make such a combination to allow the user to more easily browse information about an on-demand service.

Claims 6 and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Crady in view of Zohar and DePasquale et al. (US 2009/0030885 A1, hereinafter DePasquale).

As to dependent claim 6, the rejection of claim 1 is incorporated.
Crady/Zohar does not appear to expressly teach a system wherein the on-demand service is an on-demand food service.
DePasquale teaches a system wherein the on-demand service is an on-demand food service (“For example, procurement, orders, reservation creation or other functions may be done for a wide array of goods, services, information or other needs (for example, movie tickets, payment for parking, payment for public transportation, restaurant reservations and payment, food delivery, air transport, etc.),” paragraph 0096 lines 1-6, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the request of Crady/Zohar to comprise the food of DePasquale.  One would have been motivated to make such a combination to adapt the system to a wider variety of businesses.

As to dependent claim 17, the rejection of claim 15 is incorporated.
Crady/Zohar does not appear to expressly teach a method wherein the on-demand service is an on-demand food service.
DePasquale teaches a method wherein the on-demand service is an on-demand food service (“For example, procurement, orders, reservation creation or other functions may be done for a wide array of goods, services, information or other needs (for example, movie tickets, payment for parking, payment for public transportation, restaurant reservations and payment, food delivery, air transport, etc.),” paragraph 0096 lines 1-6, emphasis added).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the request of Crady/Zohar to comprise the food of DePasquale.  One would have been motivated to make such a combination to adapt the system to a wider variety of businesses.

Claims 9-11 are rejected under 35 U.S.C. § 103 as being unpatentable over Crady in view of Zohar and Paul et al. (US 2011/0313880 A1, hereinafter Paul).

As to dependent claim 9, the rejection of claim 1 is incorporated.
Crady/Zohar does not appear to expressly teach a system wherein the set of instructions, when executed by the one or more processors, causes the computer system to perform operations that include:
in response to receiving, from the requester computing device, a third communication indicating a request for service, transmitting, to the requester computing device, data comprising additional data to cause the requester computing device to display the additional data for verification before confirming the request for service.
Paul teaches a system wherein the set of instructions, when executed by the one or more processors, causes the computer system to perform operations that include:
in response to receiving, from the requester computing device, a third communication indicating a request for service, transmitting, to the requester computing device, data comprising additional data to cause the requester computing device to display the additional data for verification before confirming the request for service (figure 12, including the “DISMISS TAXI” option).
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the request of Crady/Zohar to comprise the additional data of Paul.  One would have been motivated to make such a combination to ensure the specific matched service is acceptable.

As to dependent claim 10, the rejection of claim 9 is incorporated.  Crady/Zohar/Paul further teaches a system wherein the additional data includes data corresponding to a particular service provider who will be fulfilling the request for service (“The ride progress screen shows metadata about the driver including their company, cab number, name, and vehicle type. This screen also shows the cab's approximate location and estimated time of arrival,” Paul paragraph 0070 lines 1-3).

As to dependent claim 11, the rejection of claim 9 is incorporated.  Crady/Zohar/Paul further teaches a system wherein the additional data includes data corresponding to a pickup location of the request for service (“In this screen the blue dot will indicate their pickup location and the yellow dot will indicate the cab's current location,” Paul paragraph 0070 lines 3-4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure:
US 2014/0047346 A1 disclosing transportation sharing
Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
In the interests of compact prosecution, Applicants are invited to contact the examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03.  All electronic communication must be authorized in writing.  Applicants may wish to file an Internet Communications Authorization Form PTO/SB/439.  Applicants may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicants are reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature.  A reply to an Office action may NOT be communicated by Applicants to the USPTO via Internet e-mail.  If such a reply is submitted by Applicants via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED.  See MPEP § 502.03(II).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ryan Barrett whose telephone number is 571 270 3311.  The examiner can normally be reached 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Adam Queler can be reached at 571 272 4140.  The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ryan Barrett/
Primary Examiner, Art Unit 2145